    Case 2:19-cv-10331-ILRL-JVM Document 111 Filed 09/16/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

CLIFFORD OSMER                                                  CIVIL ACTION

VERSUS                                                          NO. 19-10331

BP EXPLORATION & PRODUCTION INC.                                SECTION "B"(1)
AND BP AMERICA PRODUCTION COMPANY


                                 ORDER & REASONS


     Considering defendants’ opposed motion to exclude causation

testimony of Patricia Williams, Ph.D (Rec. Doc. 47),

     IT IS ORDERED that the motion is GRANTED due to, among other

reasons, the acknowledged failure of this expert to provide dose

calculations and evidence of plaintiff’s level of exposure in this

toxic tort case per McGill v. BP Expl. & Prod., Inc., No. 19-

60849, 2020 WL 6038677 (5th Cir. Oct. 12, 2020), and Allen v. Pa.

Eng’g Corp., 102 F.3d 194 (5th Cir. 1996). In the absence of those

required    elements,    the   opinions     of    this   toxicologist    do    not

withstand scrutiny under Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993); Christophersen v. Allied Signal Corp.,

939 F.2d 1106, 1114 (5th Cir. 1991), cert. denied, 503 U.S. 912

(1992); Moore v. Ashland Chem., Inc., 151 F.3d 269, 276-278 (5th

Cir. 1998), cert. denied, 526 U.S. 1064 (1999); and FRE 702.

     Additionally,      Dr.    Williams’s    opinions     are   in    large    part

contradicted by plaintiff’s other causation experts, Dr. Natalie

Perlin     and   Lee   Lemond.    Also,     her    opinions     are    based    on

                                       1
      Case 2:19-cv-10331-ILRL-JVM Document 111 Filed 09/16/21 Page 2 of 3



substantially the same studies and analysis that she provided in

several other BELO cases. We find the same deficiencies found to

exist in her prior opinions also exist here. Pertinent examples of

same can be found in In re Deepwater Horizon BELO Cases, No. 3:19-

cv-963, 2020 WL 6689212, at *12 (N.D. Fla. Nov. 4, 2020), ECF No.

97 (And Rec. Doc. 47-9 in this case); see also Plaintiff’s reply

in support of continuing trial and modifying deadlines, Rec. Doc.

38-2 at pp. 6-7 (Stating inability "to effectively meet the high

threshold     for    establishing      a    reliable      quantified    measure    of

exposure that can meet the Daubert standard..." due to court

decisions in the aforementioned Northern District of Florida case

and the more instructive McGill case from the Fifth Circuit.).

       Dr. Williams’s temporal-based testimony is also inadmissible

due    to    deviations      from   accepted        scientific     standards.      See

Federal Judicial Center, Reference Manual on Scientific Evidence

(3d ed. 2011); and Moore v. Ashland Chem., Inc., 151 F.3d 269,

276-78      (5th    Cir.   1998),   cert.       denied,    526   U.S.   1064   (1999)

(“[T]emporal connection between exposure to chemicals and an onset

of symptoms, standing         alone,       is   entitled    to   little   weight    in

determining        causation.”).

       Additionally, the opinion is flawed for its failure to rule

out other potential causes of plaintiff’s medical condition on a

scientific basis. McGill v. BP Expl. & Prod., Inc., No. 19-60849,

2020 WL 6038677 (5th Cir. Oct. 12, 2020); Williams v. Mosaic

                                            2
    Case 2:19-cv-10331-ILRL-JVM Document 111 Filed 09/16/21 Page 3 of 3



Fertilizer, LLC, 889 F.3d 1239, 1248-49 (11th Cir. 2018)(Expert

causation testimony was found inadmissible for failing to present

scientific   basis   upon   which    the   expert   relied   to   reasonably

exclude identified potential alternative causes.).



     New Orleans, Louisiana this 16th day of September 2021



                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                      3
